internal_revenue_service number release date index number --------------------------------------------- ----------------------------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-109523-10 date august taxpayer --------------------------------------------- ---------------------------- former parent --------------------------------------------------- state parent --------- ---------------------------------------------------- date date firm director professional ---------------------------- ---------------------------- ------------------------- ----------------------- -------------------------- -------------------- dear ---------------- this is in response to the request dated date that parent submitted on taxpayer’s behalf for a ruling granting an extension of time for making an election under sec_831 of the internal_revenue_code the request is made in accordance with and seeks relief pursuant to sec_301_9100-3 of the procedure and administration regulations facts taxpayer represents as follows taxpayer is a property and casualty insurance provider registered in state parent files a consolidated federal_income_tax return which includes taxpayer’s operations taxpayer is wholly-owned by parent prior to date taxpayer was a member of a consolidated_group of which former parent was the parent on date former parent and an unrelated venture capital plr-109523-10 group merged creating parent parent then became the parent of the consolidated_group of which taxpayer is a member the merger caused taxpayer to have a short fiscal_year ending on date director is the individual primarily responsible for coordinating with parent's and taxpayer's outside tax advisors the first time the director became aware that taxpayer was eligible to make the sec_831 election was date when professional at firm informed director that taxpayer was eligible to make the election but had never done so taxpayer further represents that taxpayer is requesting relief before the failure to make the election was discovered by the irs taxpayer is not seeking to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 taxpayer was not informed in all material respects of its qualification to make the election and the related tax consequences but chose not to file the election taxpayer is not using hindsight in requesting relief facts have not changed since the due_date for making the election that make the election advantageous to the taxpayer and granting taxpayer's request to make the election will not prejudice the interests of the government taxpayer qualifies as an insurance_company for federal_income_tax purposes taxpayer requests that it be granted an extension of time under sec_301_9100-3 to make the election under sec_831 of the code to be taxable only on its investment_income law generally insurance_companies other than life_insurance_companies are taxable under sec_831 however an eligible company may pay an alternative_tax provided in sec_831 based on its taxable_income investment_income if it so elects sec_831 sec_831 does not contain a due_date the election under sec_831 is listed in sec_301_9100-8 of the regulations as f of the technical and plr-109523-10 miscellaneous act of and is available for taxable years beginning after date sec_301_9100-8 prescribes the time and manner for making the election under sec_831 of the code that section provides that the election must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election was effective or b date under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all the subtitles of the code except subtitles e g h and i sec_831 is part of subtitle a sec_301_9100-2 provides an automatic_extension of time for making certain elections and is inapplicable here sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interest of the government a taxpayer is deemed to have acted reasonably and in good_faith under sec_301_9100-3 if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied upon the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 however states that a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all plr-109523-10 material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by granting the relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the interests of the government are also ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section based solely upon the facts submitted and the representations made taxpayer is granted an extension of days from the date of this letter to make the election allowed by sec_831 on a return for the first open taxable_year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed whether taxpayer otherwise meets the requirements of sec_831 and whether any additions to tax interest or other penalties apply this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material so submitted and it is subject_to verification on examination this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the tax_return for the year for which the election is made pursuant to a power_of_attorney on file in this office a copy of this ruling is being furnished to your authorized representative sincerely s plr-109523-10 donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions and products
